COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

THE STATE OF TEXAS,                                   )
)          No.  08-06-00236-CR
                                    Appellant,                        )
)   Appeal from the
v.                                                                          )
)            409th District Court
ADRIAN VALENZUELA,                                 )
)       of El Paso County, Texas
                                    Appellee.                          )
)           (TC# 20060D01510)
)


MEMORANDUM  OPINION

            Pending before the Court is the State’s motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.2(a).  The State having complied with the requirements of Rule 42.2(a), the
Court has considered this cause on the State’s motion and concludes the motion should be
granted and the appeal should be dismissed.  We therefore dismiss the appeal.


November 16, 2006
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)